NO. 07-10-0350-CR

                                  IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                           AT AMARILLO

                                              PANEL D

                                          APRIL 11, 2011


                                        BRAD HALDERMAN,

                                                                             Appellant
                                                   v.

                                      THE STATE OF TEXAS,

                                                                             Appellee
                              _____________________________

                FROM THE 154TH DISTRICT COURT OF LAMB COUNTY;

                     NO. 4685; HONORABLE FELIX KLEIN, PRESIDING


                                      Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

        Brad Halderman was convicted of tampering with evidence and sentenced to

twenty years confinement and a fine of $10,000. He seeks reversal by contending the

evidence is legally and factually insufficient to sustain the conviction.1 We affirm the

judgment.



        1
        We are no longer to conduct factual sufficiency reviews. See Brooks v. State, 323 S.W.3d 893,
912 (Tex. Crim. App. 2010). Thus, our task will be limited to assessing only the legal sufficiency of the
evidence.
       Background

       Appellant was unemployed and about to be evicted from his apartment. He ran

into an acquaintance, Ron Bures, who informed him that they could live with Mickey

Burchfield, a friend of Bures. The men spent the week at Burchfield’s house in the

country. During that time, they mostly drank alcohol and drove around in Bures’ car.2

On July 31, 2009, after the three men had spent most of the morning and early

afternoon drinking, appellant went to the living room to take a nap. He was awakened

by Burchfield, who told appellant to come to the kitchen to see what he had done.

When appellant entered the kitchen, he observed Bures with his throat cut. Bures

attempted to stand, and Burchfield cut Bures’ throat again. When Bures ran out of the

house, Burchfield followed Bures and struck him with barbells and a grubbing hoe until

he was dead. Burchfield then left for about an hour and went to a neighbor’s house. He

told her that he had killed someone and needed help to hide the body. After he left the

neighbor’s house, she eventually placed a call to law enforcement.

       When Burchfield returned to his house, he and appellant cleaned the kitchen.

They then attempted to place Bures’ body into the trunk of the car, but when it would not

fit, Burchfield tied Bures’ feet to an air hose and the air hose to the back of the car. The

two men then drove the car approximately four miles, dragging the body behind, and left

it in a ditch. Law enforcement officers arrived shortly after they returned to Burchfield’s

house.




       2
       Burchfield worked as a day laborer one day, and appellant sold plasma to make money on the
same day.

                                               2
       Sufficiency of the Evidence

       After the State presented its case, appellant moved for an instructed verdict

which he now contends should have been granted. A challenge to the failure to grant a

directed verdict is a challenge to the legal sufficiency of the evidence. Canales v. State,

98 S.W.3d 690, 693 (Tex. Crim. App. 2003).

       We review the sufficiency of the evidence under the standard discussed in

Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). And, in

making that review, we are not limited to the evidence presented before the motion for

instructed verdict was made. Montgomery v. State, 198 S.W.3d 67, 85 (Tex. App.–Fort

Worth 2006, pet. ref’d); Smith v. State, 109 S.W.3d 80, 81 (Tex. App.–Texarkana 2003,

no pet.). Burchfield was charged with intentionally or knowingly concealing the corpse

of Bures with the intent to impair its verity, legibility, or availability as evidence. See

TEX. PENAL CODE ANN. §37.09(d) (Vernon Supp. 2010). Burchfield contends that there

is insufficient evidence of his intent. At trial, he testified that he only assisted in the

disposal of the body because he was afraid of Burchfield. An instruction on duress was

included in the jury charge.

       A person’s intent may be inferred from acts, words, and conduct. Shamam v.

State, 280 S.W.3d 271, 278 (Tex. App.–Amarillo 2007, no pet.); see also Laster v.

State, 275 S.W.3d 512, 524 (Tex. Crim. App. 2009) (stating that one’s acts are

generally reliable circumstantial evidence of one’s intent).     The following evidence

appears in the record: 1) appellant did nothing to asssist Bures while Burchfield was

beating Bures to death, 2) appellant was larger than Burchfield and carried a pocket

knife, 3) appellant did nothing to seek help or escape during the hour that Burchfield

                                            3
was gone from the house, 4) Bures’ cell phone was on the floor of the kitchen but

appellant did not attempt to use it, 5) Burchfield did not directly threaten appellant, 6)

appellant told one officer that he had blood on him because he cut his hand and another

officer that he had a nose bleed, 7) appellant explained blood on the ground by saying

he and Burchfield got into a fight, 8) appellant kicked the window out of the police

vehicle after he was placed in it and was combative to officers at the station, 9)

Burchfield stuffed playing cards in Bures’ mouth after he died, and appellant removed

them claiming at trial that he did not care if he was killed for doing so, 10) appellant

asked Burchfield if Burchfield was going to kill appellant and Burchfield replied that he

was not, 11) Bures’ face was “mush” after being drug by the car, 12) the body became

unfastened from the car at one point and Burchfield had to get out of the car and retie it,

13) Burchfield asked appellant if he wanted to stab or hit Bures but appellant did not,

14) appellant testified he made a decision not to use his pocket knife to defend himself,

15) appellant told an officer he believed he might be arrested as an accessory, 16)

Burchfield told appellant that they were taking Bures to where they “dump dogs,” 17)

appellant stated he helped Burchfield put the body in a ditch after Burchfield told him to

get out of the car, 18) appellant admitted at trial that he probably could have placed a

call on a phone, and 19) when asked about both he and Burchfield cleaning up the

kitchen and dragging the body to “the ravine,” appellant said that “[w]e’re a good team”

and that they acted “[v]ery efficiently, yeah.” This was some evidence from which the

jury could have inferred beyond a reasonable doubt that appellant intentionally helped

Burchfield conceal the body.     Although the jury could have chosen to believe that

appellant acted in fear of his life, it obviously did not, and that decision was within its

                                            4
province. See Brooks v. State, 323 S.W.3d 893, 902 (Tex. Crim. App. 2010) (stating

that the jury is the exclusive judge of the credibility of witnesses and the weight to be

given their testimony).

       Accordingly, we overrule appellant’s issue and affirm the judgment.



                                               Brian Quinn
                                               Chief Justice



Do not publish.




                                           5